DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ election filed on 09/26/2022.	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the Group I, claims 1-10 and 18-20 being readable thereon, in the reply filed on 09/26/2022 is acknowledged.
	Claims 11-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/26/2022.

Drawings
2.	The drawings were received on 03/04/2021.  These drawings are approved.

Specification
3.	The disclosure is objected to because of the following informalities: page 7, para. [0027], “the cavity 305” should be changed to -- the cavity 216 --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   
	- Claim 4, page 2, line 2, “a combination thereof” is vague and indefinite because it is unclear what applicants are referring to by the claimed “thereof”. Appropriate correction is required.
	Claim 6 is rejected by virtue of the dependence on claim 4.

Claim Objections
5.	Claims 5-6 and 20 is objected to because of the following informalities: 
		- claim 5: page 2, line 1,--of the core-- should be inserted after “the first outer shape” 	for clarity the claim language.
		- claim 6: page 2, line 1,--of the core-- should be inserted after “the first outer shape” 	to the clarity of the claim.
		- claim 20: page 4, line 2, “thereof” should be changed to --of the shell—to the 	clarity 	of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hohl et al. (Hohl) (U.S. Patent Application Publication Number 2015/0122549A1).
	Regarding claim 1, as shown in Figs. 1A-B, 2A, 3, 7 and 9-10, Hohl discloses a rotor 11’, 11” for a mud motor (see page 2, para. [0020]), comprising: a core 13’, 13” having a first outer shape; and a shell 14’; 90, 92, 14” positioned around the core 13’, 13”, the shell 14’; 90, 92, 14” having a second outer shape that is different from the first outer shape (see the annotated Figs. 9-10 below), the second outer shape (see the annotated Figs. 9-10 below) defining one or more lobes 48a-e and one or more cavities (not numbered; however, clearly seen in the annotated Figs. 9-10 below) that are configured to engage a bore of a stator 6 (see Figs. 1A, 2A, 3 and 7) during rotation of the rotor 11’, 11” relative to the stator 6, wherein a thickness of the shell 14’; 90, 92, 14” varies as proceeding around the core 13’, 13”, from a non-zero minimum thickness to a maximum thickness.   
   
    PNG
    media_image1.png
    533
    586
    media_image1.png
    Greyscale
             
    PNG
    media_image2.png
    520
    613
    media_image2.png
    Greyscale


	Regarding claim 2, Hohl discloses wherein the minimum thickness is defined between the core 13, 13” and a trough of one of the one or more lobes 48a-48e, and wherein the maximum thickness is defined between the core 13, 13” and a peak of one of the one or more lobes 48a-e.  
	Regarding claim 3, Hohl discloses wherein the shell 14’; 90, 92, 14”  has a lower strength than the core 13’, 13”, a lower melting point than the core, and a different coefficient of thermal expansion than the core (read by the examiner as the resilient material 14 having the lower strength, the lower melting point and the different coefficient of thermal expansion than the properties of the metal core 13- see page 2, para. [0021], lines 9-20 to para. [0023]; page 4,para [0042] to para. [0043]).
	Regarding claim 4, Hohl discloses wherein the core13’ 13” comprises metal and the shell 14’; 90, 92, 14” comprises a plastic, a composite material, or a combination thereof (see page 2, para. [0021], lines 9-20 to para. [0023]; page 4,para [0042] to para. [0043]).
Note that the term “or” is to claimed in claim 4; therefore, any prior art being only read on one part, is applied to reject the claim 4.
Regarding claim 5, Hohl discloses wherein the first outer shape is non-cylindrical (see the annotated Fig. 10 above).  
	Regarding claim 9, Hohl discloses wherein the core 13”, the shell, or both comprise one or more torque-transmitting features 96, 94 configured to prevent circumferential movement of the shell relative to the core (see the annotated Fig. 10 above).  
	Regarding claim 10, Hohl discloses wherein the one or more torque-transmitting features comprises a ridge  a groove 96, or both formed in or on the core 13” (see the annotated Fig. 10 above).   
Note that the term “or” is to claimed in claim 10; therefore, any prior art being only read on one part, is applied to reject the claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hohl in view of Sindt et al. (Sindt) (Patent Number 8,444,901B2).
	Hohl discloses the invention as recited above; however, Hohl fails to disclose the first outer shape being non-cylindrical or helical.  
	As shown in Fig. 7, Sindt  teaches wherein the first outer shape is non-cylindrical or helical (see col. 1, lines 54-62 and col. 9, lines 6-17).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the first outer shape being non-cylindrical or helical, as taught by Sindt in the Hohl apparatus, since the use thereof would have improved the efficiently of the rotor for engaging the inner surface of the stator to seal as needed for the efficient operation of the motor and reduced the overall cost of fabrication because no precision machining of the rotor core to obtain.

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hohl in view of legal precedent.
	Hohl discloses the invention as recited above; however, Hohl fails to disclose wherein the maximum thickness of the shell being between about 20% and about 30% of a maximum cross-sectional dimension of the rotor, and wherein the minimum thickness being between about 1 mm and about 10 mm.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized a range of  the maximum thickness of the shell being between about 20% and about 30% of a maximum cross-sectional dimension of the rotor, and a range of  the minimum thickness being between about 1 mm and about 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).  

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hohl in view of Sindt.
	Hohl discloses the invention as recited above; however, Hohl fails to disclose a coating applied to the shell, wherein the coating comprises a material having a lower friction coefficient than a material of the shell.  
	Sindt teaches a coating applied to the shell 720, 730, wherein the coating comprises a material having a lower friction coefficient than a material of the shell.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the coating applied to the shell, as taught by Sindt in the Hohl apparatus, since the use thereof would have improved the efficiently of the rotor to engage the inner surface of the stator to seal as needed for the efficient operation of the motor and provided a protective sheath around the rotor during installation and initial operation of the rotor. 
Note that the claimed phrase “a coating applied to the shell” is being treated as a product by process limitation. As set forth in MPEP §2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See §MPEP 2113.  Thus, even though Hohl is silent as to the process the coating applied to the shell, it appears that the product in Hohl would be the same or similar as that claimed. 
Applicant also notes that the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695,697,227 USPQ 964,966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  

Allowable Subject Matter
10.	Claims 18-20 are allowed over the prior art of record.
11.	The following is a statement of reasons for the indication of allowable subject matter:  
	- Regarding claim 18: claim 18 is allowed primarily because the prior art of record cannot anticipate the applicants’ claimed invention by a single reference nor render the applicants’ claimed invention obvious by the combination of more than one reference.   
	Specifically, the prior art of record does not teach “wherein a thickness of the shell varies as proceeding around the core, from a non-zero minimum thickness of at least about 1 mm to a maximum thickness that is greater than the minimum thickness and at most about 25% of a maximum cross-sectional dimension of the rotor; and positioning the rotor in a stator, such that the shell is configured to engage an inner bore of the stator during rotation of the rotor relative to the stator” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18.

Prior Art
12.	The IDSs (PTO-1449) filed on May 5, 2021, Apr. 21, 2021 and Mar. 4, 2021 have been considered.  An initialized copy is attached hereto.  
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of three patents: Lee (U.S. Patent Application Publication Number 2009/0016893A1), Snyder (U.S. Patent Application Publication Number 2010/0038142A1) and Gawski (U.S. Patent Application Publication Number 2018/0266181A1), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746